United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norwich, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1772
Issued: March 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2011 appellant, through her representative, filed a timely appeal from the
February 1, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of a medical condition on June 18,
2009 and a recurrence of disability on August 11, 2009 causally related to her accepted
employment injury.
FACTUAL HISTORY
On April 17, 2006 appellant, a 35-year-old city carrier, filed an occupational disease
claim alleging that her herniated disc was a result of performing the duties of her position. A
1

5 U.S.C. § 8101 et seq.

magnetic resonance imaging (MRI) scan showed a large, broad posterior central and left-sided
extruded disc herniation at L4-5 causing marked compression of the emerging left L5 nerve root.
OWCP accepted appellant’s claim for displacement of lumbar intervertebral disc without
myelopathy.
Appellant underwent an L4-5 microdiscectomy and received wage-loss
compensation before being medically released to full duty in September 2006.
On September 8, 2009 appellant filed a recurrence claim alleging a recurrence of medical
condition on June 18, 2009 and a recurrence of disability on August 11, 2009. She described the
circumstances of the recurrence of disability and why she believed her present condition was
related to the employment injury: “Chronic lower lumbar pain, suffered severe nerve damage.
My left leg has numbness and feet and toes are numb. Tend to drag left foot. Symptoms are
aggravated in weight-bearing position.” Asked to describe all injuries and illnesses suffered
between the date she returned to work following the employment injury and the date of the
claimed recurrence, appellant noted that she slipped on an icy driveway on February 5, 2009.
Responding to OWCP’s request for additional information, appellant explained that she
was not doing one specific activity that made her suffer a recurrence. She stated that her job as a
city carrier was very physical and labor intensive. Appellant acknowledged that she fell on an
icy driveway while delivering mail. She stated that she filed an accident report with her
supervisor on February 5, 2009. Appellant described the progress of her condition from the date
she first returned to work to the date of the claimed recurrence. She stated that she still had back
pain when she returned to work. “I had to work with pain and did all I could do to alleviate the
pain.” Appellant stated that she was struggling with the pain, “and now it becomes a question of
my quality of life if I remain in this physically demanding and labor intensive job.” She stated
that her work did not help her pain in any way; it only aggravated it more. Appellant explained
that she started undergoing spinal decompression on June 18, 2009, a noninvasive and drug-free
way to treat her chronic back pain. She described the requirements of her job, all of which she
described as really very challenging for her with her chronic back pain.
Also responding to OWCP’s request for additional information, Dr. Michael Rouhana, a
chiropractor, indicated that appellant’s first examination was on June 18, 2009, at which time she
was fitted with a lumbosacral orthotic for lumbar support. He identified numerous dates for
physical therapy appointments. Dr. Rouhana stated that appellant had reported symptoms of low
back pain and left leg numbness aggravated by working and by household tasks such as
vacuuming. He described his findings on June 18, 2009 and offered a firm diagnosis of lumbar
degenerative disc disease and lumbar radiculopathy. Dr. Rouhana stated that appellant was taken
off work in August 2009 after a recommendation to allow her to reduce her walking speed was
denied. Appellant’s primary restriction, he stated, was reduced expectation of walking speed.
In a decision dated January 12, 2010, OWCP denied appellant’s recurrence claim. It
found that she did not meet her burden to establish that the claimed recurrence and subsequent
work stoppage were related to the accepted employment injury. OWCP explained that
Dr. Rouhana was not a physician within the meaning of FECA. As there was no medical
evidence from a qualified physician, the claimed recurrence was not established.
Dr. Saeed A. Bajwa, a Board-certified neurosurgeon, noted that appellant was relatively
stable in 2008 with some mild persistent symptoms and a mild disability rate of 25 percent. In

2

January 2010, however, appellant was found to be moderately 50 percent disabled due to
worsening symptoms. She underwent additional treatments and spinal decompression and
currently she had back pain with left greater than right L5-S1 radiculopathy. It was Dr. Bajwa’s
opinion that appellant had a recurrence of her back symptoms, that these symptoms were a
continuation of symptoms that had been going on for several years and were directly related to
the original employment injury.
Dr. Bajwa obtained a current MRI scan, which showed evidence of a new herniated disc
at right L5-S1 but no herniated disc at left L4-5, the site of the previous surgery.
On April 23, 2010 OWCP reviewed the merits of appellant’s claim and denied
modification of its prior decision. It found that the medical evidence did not discuss the
worsening of her condition, bridging medical evidence or rationale to support the claimed
recurrence or to relate the findings on examination to the claimed recurrence.
Appellant requested reconsideration.2 She submitted, among other things, a report from
Dr. Bajwa addressing causal relationship. Dr. Bajwa stated that it was quite clear that the
original employment injury was responsible for appellant’s present condition. He noted that
appellant had a herniated disc at left L4-5, which required surgery. Later, appellant developed
what Dr. Bajwa described as a recurrent herniated disc at left L4-5 and a bulging disc that
herniated at right L5-S1, which also required surgery. Both surgeries, Dr. Bajwa found, were
directly related to the original condition, which was caused by repetitive bending, lifting and
twisting at work.
In a decision dated February 1, 2011, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision. It noted that Dr. Bajwa had earlier noted no
recurrence of the initial herniated disc and did not explain his change of opinion.
Appellant’s representative argues that OWCP should have adjudicated appellant’s claim
not as a recurrence but as a claim for a new traumatic injury, when she slipped and fell on an icy
driveway. Citing R.O., Docket No. 07-2070 (issued January 12, 2009), he argues that OWCP
mishandled the case and denied due process. Counsel argues that OWCP never asked appellant
to submit well-rationalized medical evidence based on objective findings and a proper factual
background demonstrating that disability for work and appellant’s 2010 emergency back surgery
were necessitated by her fall on the ice while delivering mail on February 5, 2009, as opposed to
factors of employment described in the occupational disease claim.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 “Disability” means the incapacity, because
2

Appellant submitted a narrative Notice of Occupational Disease and Claim for Compensation dated
November 1, 2010 and a copy of a February 6, 2009 Notice of Traumatic Injury for the February 5, 2009 slip and
fall, which she stated caused a right knee and right hip injury.
3

5 U.S.C. § 8102(a).

3

of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.4
“Recurrence of medical condition” means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a “need for further medical treatment after release from treatment,” nor is an
examination without treatment.5
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.6 An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.7
Section 8101(2) of FECA provides that the term “physician,” as used therein, “includes
chiropractors only to the extent that their reimbursable services are limited to treatment consisting
of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist, and
subject to regulation by the Secretary.”8 Without diagnosing a subluxation from x-ray, a
chiropractor is not a “physician” under FECA and his opinion on causal relationship does not
constitute competent medical evidence.9
ANALYSIS
Appellant filed a recurrence claim alleging a recurrence of medical condition on June 18,
2009 and a recurrence of disability on August 11, 2009 causally related to her employment
injury. To meet her burden of proof, she must submit a well-reasoned medical opinion showing
that the claimed recurrences were causally related to the accepted employment injury.
Appellant did not meet her burden. Dr. Rouhana, the chiropractor, did not diagnose a
subluxation from x-ray. He is not a qualified physician under FECA and is not competent to
address causal relationship.
4

20 C.F.R. § 10.5(f).

5

Id. at § 10.5(y).

6

Id. at § 10.5(x).

7

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

8

5 U.S.C. § 8101(2).

9

See generally Theresa K. McKenna, 30 ECAB 702 (1979).

4

Dr. Bajwa, the neurosurgeon, found that appellant had a recurrence of back symptoms
directly related to the original employment injury. He noted only that, after being relatively
stable in 2008 with some mild persistent symptoms, she became moderately disabled in
January 2010 due to worsening symptoms. Dr. Bajwa did not attempt to explain why her
relatively stable condition worsened. He reviewed an imaging study showing evidence of a new
herniated disc at right L5-S1. Although the finding appeared to support that appellant’s
worsening low back symptoms were objectively the result of a new herniation at L5-S1, and not
a worsening of the surgically-repaired herniation at L4-5, Dr. Bajwa stated that it was quite clear
that the original employment injury was responsible for appellant’s present condition. He did
not explain. Further, Dr. Bajwa described a “recurrent” herniated disc at left L4-5 without
reconciling his review of a current MRI scan, which showed no herniated disc at that level.
Medical conclusions unsupported by rationale are of little probative value.10 The Board
finds that Dr. Bajwa’s opinion that appellant suffered a recurrence of back symptoms directly
related to the accepted employment injury is not well rationalized and has little probative value.
As appellant has not submitted a sound medical opinion establishing that her claimed recurrence
of medical condition and recurrence of disability were causally related to the 1996 employment
injury, the Board finds she has not met her burden of proof. The Board will affirm OWCP’s
February 1, 2011 decision denying her recurrence claim.
Appellant’s representative argues that OWCP should have adjudicated appellant’s claim
not as a recurrence but as a claim for a new traumatic injury, when she slipped and fell on an icy
driveway on February 5, 2009. Appellant not only filed a recurrence claim, she submitted
medical opinion evidence from Dr. Bajwa supporting that she sustained a recurrence directly
related to the original employment injury. It was appropriate, therefore, for OWCP to adjudicate
that claim.
When appellant filed her recurrence claim, she mentioned the February 5, 2009 slip and
fall only because the claim form asked her to describe all injuries and illnesses suffered between
the date she returned to work following the 2006 injury and the date of the claimed recurrence.
It was an appropriate response and not one that suggested she had filed the incorrect form.
Appellant explained that she filed an accident report with her supervisor on February 5, 2009,
and the record shows that she filed a separate traumatic injury claim the following day. That
issue is not before the Board.
The Board notes, however, that in describing the claimed recurrence appellant appeared
to implicate new occupational exposure. Appellant stated that her job as a city carrier was very
physical and labor intensive, that she had been carrying mail full time with no limitations since
returning from her initial surgery and that her work only aggravated her pain. She stated that, as
a result, she underwent spinal decompression treatment on June 18, 2009 and was later taken off
work. Moreover, appellant submitted a narrative Notice of Occupational Disease and Claim for
Compensation dated November 1, 2010.

10

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

5

In R.O., the case cited by appellant’s representative, the Board found, as it does here, that
OWCP properly denied the claimant’s recurrence claim. The claimant did not experience a
spontaneous change in his medical condition but instead implicated a new exposure at work. As
the claimant consistently described the onset of pain arising from this exposure, the Board
remanded the case for OWCP to provide him with the appropriate claim form and an opportunity
to develop the claim in accordance with his factual statements.
The Board will remand this case as well. Appellant has consistently implicated the
physical demands of her city carrier position after returning to work from her initial surgery. She
has also submitted an occupational injury claim. OWCP shall develop this claim accordingly.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
recurrence of medical condition on June 18, 2009 and a recurrence of disability on August 11,
2009 causally related to her accepted employment injury. Further development is warranted on
whether she sustained a new occupational injury.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed and the case remanded for further action.
Issued: March 21, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

